Order entered December 30, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00322-CR
                               No. 05-21-00324-CR

                    ANGEL FABELA PADILLA, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 219th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 219-84016-2019

                                     ORDER

      Before the Court are appellant’s December 28, 2021 second motions for

extensions of time to file his brief. We GRANT the motions and ORDER

appellant’s brief due on or before January 26, 2022.


                                             /s/   LANA MYERS
                                                   JUSTICE